Citation Nr: 0721933	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and stiffness, to include 
chronic fatigue syndrome.  

2.  Entitlement to service connection for a cold/flu 
syndrome, or disability following in-service influenza 
vaccination.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1973 to January 
1977, from January 1981 to October 1985, and from October 
1986 to December 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, denying service connection for chronic fatigue 
syndrome, cold/flu syndrome, and memory loss.  The Board has 
recharacterized the issues on appeal to best reflect their 
apparent nature, based on the submitted claims and statements 
and the medical record.  

The August 2003 rating decision reviewed the chronic fatigue 
syndrome, cold/flu syndrome, and memory loss claims de novo.  
The Board notes that these claims were previously denied by 
the RO in a February 1999 rating action.  Readjudication de 
novo was appropriate in this case for those claims, pursuant 
to a statute that authorized readjudication of claims 
previously adjudicated as not well grounded, see 38 U.S.C.A. 
§ 5103(a) (West 1991), if that adjudication became final 
during the period from July 14, 1999, through November 9, 
2000.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

While the veteran had requested a videoconference hearing 
before a Veterans Law Judge of the Board, to be conducted 
between the RO and VA Central Office, he failed to appear for 
that hearing, scheduled for June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As an initial matter, the Board notes that the veteran was 
afforded a VA examination in September 2004 which addressed, 
to varying degrees, his claimed disabilities.  The RO issued 
a statement of the case (SOC) also in September 2004, but 
prior to that examination.  The RO has not reviewed the 
veteran's appealed claims following the September 2004 
examination, an oversight necessitating remand of the 
appealed claims.  A supplemental statement of the case (SSOC) 
must be furnished to the appellant and his representative 
when additional pertinent evidence is received after an SOC 
is issued.  38 C.F.R. § 19.31.  When evidence is received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated, the 
evidence will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37.  A review of the record does not show that the RO 
has considered the present issue in light of this new 
evidence.  Unless this procedural right is waived by the 
veteran, any additional evidence must be referred to the RO 
for review and preparation of an SSOC.  Id.; 38 C.F.R. 
§ 20.1304(c).

In additionally, the veteran presents his appealed claims for 
disabilities, including as due to service in the Persian Gulf 
Theater of Operations, as undiagnosed illnesses.  To obtain a 
grant of service connection for a medical condition pursuant 
to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs 
to present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (as amended at 71 Fed. Reg. 
75,669 (Dec. 18, 2006).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  The term "objective indications of chronic 
disability" includes both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of 
independent verification.  38 C.F.R. 3.317(a)(2)(3).  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A July 1993 VA treatment record includes the veteran's 
contention that he was in the Persian Gulf region from 
September 1990 to March 1991, and that he was exposed to 
smoke for three days.  However, the RO has noted, including 
in the appealed August 2003 rating decision, that the veteran 
reported, and his service records show, that he served in 
Turkey during the Persian Gulf War.  The Board's review of 
the claims folder discloses that during the interval in 
question the veteran was assigned to the 401st Component 
Repair Squadron, stationed at the Torrejon Air Base, Spain, 
but that he must have also been stationed in Turkey, as he 
received treatment at the Incirlik Air Base in Turkey in 
December 1990.

Turkey is not considered part of the Southwest Asia Theater 
of Operations for purposes of Persian Gulf War undiagnosed 
illness claims.  38 C.F.R. §  3.317(d)(2).  However, all of 
the veteran's service personnel records have not been 
obtained.  These should be obtained to ascertain whether he 
was stationed in the Persian Gulf Theater.
 
The RO in the August 2003 rating decision did not clarify 
that the veteran was not considered to have been in the 
Southwest Asian Theater of Operations and hence was not 
qualifying.  That point was also not addressed in the 
September 2004 SOC, when Persian Gulf War undiagnosed illness 
claims were not even addressed, despite the veteran having 
claimed entitlement based on his conditions having developed 
following his serving in the Persian Gulf War, and despite 
his claimed conditions including chronic fatigue syndrome and 
memory loss, which may be supportive of a Persian Gulf War-
related claim.  38 C.F.R. § 3.317(a)(2)(i)(B)(1), (b)(6).  
Hence, the veteran must be afforded a further VCAA notice 
addressing his claims as Persian Gulf War-related claims and 
the question of verifying whether he served in the Southwest 
Asia Theater of Operations as defined in 38 C.F.R. 
§ 3.317(d)(2).  The RO in a prior rating action in October 
2005, addressing a claim for undiagnosed illness, simply 
recognized that the veteran had served in the Southwest Asia 
Theater of Operations from September 1990 to March 1991, 
without further comment, denying the claims on other grounds.  
The issue of service in that theater of operations must now 
be appropriately explored.  

The RO in the August 2003 rating action also noted that the 
veteran had submitted a May 26, 1995, admission record from 
St. Joseph Regional Medical Center, a private medical 
facility, and had provided an authorization and release to 
obtain records from that facility.  However, the RO stated 
that it had not sought records from that facility because 
they would not be pertinent to the veteran's claim.  The 
Board disagrees, in that the relevance of those records 
should be prematurely ruled out.  Because Persian Gulf War 
undiagnosed illness claims are based upon the absence of a 
diagnosed medical disorder, their adjudication must rely more 
heavily on ongoing symptomatology to establish the presence 
of the claimed chronic disability.  This makes treatment 
records in the post-service years more relevant.  Hence, with 
the veteran's assistance, records from identified medical 
facilities must be obtained.  

The veteran was afforded VA examinations in May 1998 and 
September 2004 which appear to be in conflict.  The May 1998 
VA examiner carefully reviewed the veteran's service history 
and medical history, including his account of multiple joint 
aches since an influenza vaccination in service in October 
1991.  The examiner noted that the veteran received a 
treatment shortly thereafter for symptoms of acute 
bronchitis.  Medical records in the following months 
reflected treatment for diffuse arthralgia, which responded 
positively to steroidal therapy, such that the veteran 
reported 95 percent improvement by April 1992.  The May 1998 
VA examiner, upon further review of the medical record, 
concluded that the veteran had had polymyalgia rheumatica 
syndrome that was in complete remission.  The examiner found 
no current physical ailment or complaint that was not 
associated with a known illness, and further concluded, 
"[the veteran] clearly appears to have a strong 
psychosomatic component at the present time and seems quite 
overly sensitive to any physiologic change in his body."

Notably, a July 1992 VA treatment examiner characterized the 
condition as steroid responsive polymyarthralgia syndrome 
("PMAS").  

In contrast, the September 2004 VA examiner, following an 
examination without noted review of past medical records or 
noted objective findings for support, diagnosed 
"[f]ibromyalgial following influenza immunization with 
fatigue and memory impairment."  The characterized fatigue 
and memory impairment were apparently based virtually 
entirely on the veteran's self-report of those conditions.  
The Board notes in this regard that, without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  Lay statements are not competent to address 
questions requiring medical expertise, such as the 
attribution of symptoms to a particular disorder, or the 
severity of a disorder alleged to be associated with 
complained-of symptoms.  See Espiritu v. Derwinski,  2 Vet. 
App. 492, 494-495  (1992).  Hence, the September 2004 VA 
examiner's opinion as to the presence of fibromyalgia with 
fatigue and memory loss may not be cognizable to support the 
veteran's claims.

The RO by a June 1997 rating action granted service 
connection for polymyarthralgia syndrome, improved, and 
assigned a noncompensable rating.  Thus, to the extent any 
claimed arthralgia-type disorder may be service connected, it 
must be distinct from that already service-connected 
condition.  

Further VA examinations are in order, by specialists in 
neurology and rheumatology, to address prior medical 
assessments and to render opinions as to current disabilities 
or undiagnosed illnesses, and any etiologies as related to 
service.  

The veteran's claims, as presented, include one for, as 
styled by the veteran in his May 2003 claim, "adverse 
[e]ffect with cold/flu symptoms after rec[ei]ving flu shot at 
Torrejon AB, Spain."  Based on the veteran's further 
accounts including upon VA examinations, it is unclear 
whether he is seeking service connection for a respiratory 
disorder, or rather for a different or more generalized 
disorder whose first manifestations were in the nature of a 
cold or flu.  The August 2003 rating action addressed this 
claim as one for service connection for a "cold flu 
syndrome," which ascription the veteran's representative 
adopted in its June 2006 VA Form 646.  However, the 
representative did not comment further, stating that the 
veteran's claims would be addressed at a Board hearing to be 
scheduled.  While a Board hearing was scheduled in June 2007, 
the veteran failed to appear, as noted.  Hence, clarification 
is still required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with an 
additional VCAA letter informing of the 
evidentiary bases to support his claims for 
service connection for an undiagnosed illness 
manifested by fatigue and stiffness, to 
include chronic fatigue syndrome; service 
connection for a cold/flu syndrome, or 
disability following in-service influenza 
vaccination; and service connection for an 
undiagnosed illness manifested by memory 
loss.  It should explain that proof is 
required of service in the Persian Gulf War 
in the Southwest Asia Theater of Operations, 
as defined in 38 C.F.R. § 3.317 (d)(2), to 
support his undiagnosed illness claims, 
explicitly notifying him of the geographic 
criteria, and asking that he provide any 
proof he may have in furtherance of his 
claims for undiagnosed illness or chronic 
fatigue syndrome, pursuant to 38 C.F.R. 
§ 3.317.  

a.  The letter should explain the relative 
roles of VA and the veteran in obtaining 
evidence to support the claims.  The 
veteran should also be afforded 
appropriate notice as to potential 
downstream issues such as disability 
rating and effective date, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b.  The letter should also ask the veteran 
to clarify what disorder or medical 
condition he is claiming as a cold/flu 
syndrome, or disability following in-
service influenza vaccination.  All 
records and responses received should be 
associated with the claims folders, and 
any indicated development should be 
undertaken.

c.  The veteran should also be asked 
whether he desires to change his 
authorized representative, in light of his 
change of designated RO from the RO in 
Oakland, California, to the one in 
Portland, Oregon.  

2.  If the veteran does not expressly concede 
that he did not serve in the Southwest Asia 
Theater of Operations during the Persian Gulf 
War, the RO should obtain the veteran's 
complete service personnel file.  (In this 
regard, the RO should note that previously 
only specific documents were requested and 
obtained, and hence relevant records may have 
been missed.)  Any additional "201 file" 
should also be obtained, to include records 
addressing medals, decorations, or other 
awards.  If service in the Persian Gulf 
Theater of Operations is still not confirmed 
or entirely ruled out, query should be made 
to the appropriate service department, to 
determine whether the veteran served in the 
Southwest Asia Theater of Operations during 
the Persian Gulf War, pursuant to 38 C.F.R. 
§ 3.317(d)(2).

3.  With the veteran's authorization and 
assistance, as required, any unobtained VA or 
private medical or mental health treatment or 
evaluation records should be obtained and 
associated with the claims folders.  This 
should include a request for records from the 
St. Joseph Regional Medical Center, as noted 
in the August 2003 rating action. 

4.  Thereafter, VA examinations for 
compensation purposes by specialists in 
neurology and rheumatology should be afforded 
the veteran.  The claims folder must be made 
available to the examiners for review before 
the examinations.  Any necessary and non-
invasive tests should be conducted.  
Appropriate examination procedures should be 
undertaken for a Persian Gulf War undiagnosed 
illness examination.  In addressing the 
questions below, the examiners' opinions must 
be informed by a review of the veteran's 
claims folder.  The VA examination reports 
from May 1998 and September 2004 should be 
noted, and pertinent conflicts or 
discrepancies in findings and conclusions 
should be addressed.  

a.  The examiners should address whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that he has an undiagnosed illness 
manifested by fatigue and stiffness, to 
include chronic fatigue syndrome; whether 
it is at least as likely as not that he 
has a cold/flu syndrome or other disorder 
either as a result of an in-service 
influenza vaccination in October 1991 or 
as an ongoing or chronic disability since 
that time; and whether it is at least as 
likely as not that he has an undiagnosed 
illness manifested by memory loss.  

b.  The examiners should also address 
whether the veteran has medical or mental 
disorder(s) similar to or closely 
associated with the conditions or symptoms 
above, and if so, for each such disorder 
identified, is it at least as likely as 
not that the disorder began during the 
veteran's active service from March 1973 
to January 1977, from January 1981 to 
October 1985, and/or from October 1986 to 
December 1991, or is otherwise causally 
related to service.   

c.  The rheumatologist should address 
whether the veteran has a disorder 
manifested by fatigue and stiffness, to 
include chronic fatigue syndrome, distinct 
from the polymyarthralgia for which he is 
already service connected.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


